Exhibit 10.10

 

THIS NOTE IS SUBJECT TO THE TERMS OF THAT CERTAIN SUBORDINATION AGREEMENT
BETWEEN WELLS FARGO BUSINESS CREDIT, INC., A MINNESOTA CORPORATION, AND HOLDER
DATED OF EVEN DATE HEREWITH.

 

 

PROMISSORY NOTE

 

US$1,000,000

 

Burlingame, California

 

 

July 26, 2005

 

FOR VALUE RECEIVED, OPTA SYSTEMS, LLC, a Delaware limited liability company
(“Maker”) with its principal office in Scottdale, Arizona, USA hereby promises
to pay to TCL MULTIMEDIA TECHNOLOGY HOLDINGS LIMITED, a Cayman Islands company
(“Holder”) with its principal office in Hong Kong, at 13/F, TCL Tower, 8 Tai
Chung Road, Tsuen Wan, N.T., Hong Kong, or at such other place as Holder may
from time to time designate, the principal sum of one million United States
dollars ($1,000,000), plus interest at the rate of 0.257% per month.

 

The principal sum and any then accrued but unpaid interest hereunder shall be
due and payable in full on January 26, 2006.  Any and all payments due hereunder
shall be payable in lawful money of the United States and shall be credited
first to accrued interest and then to principal.  Failure to make any timely
payment shall be deemed an event of default hereunder Presentment for payment,
notice of dishonor, protest and notice of protest are expressly waived.  Maker
may pay any part or all of the amount due hereunder at any time or from time to
time without penalty, premium or bonus.

 

Maker agrees to secure its obligations to Holder under this Note pursuant to a
Security Agreement entered into herewith between Holder and Maker on the
effective date of this Note.

 

This Note may not be assigned without prior written consent of the other party.

 

This Note shall be governed by and the provisions herein to be construed in
accordance with the laws of the State of California without regard to any
conflict of law principles.

 

 

MAKER:

 

 

 

Opta Systems, LLC



 

 

 

 

/s/ David Xiong, CEO

 

 

--------------------------------------------------------------------------------

 